Citation Nr: 1106194	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-40 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a right 
knee disability.


REPRESENTATION

Veteran represented by:	M. Scott Kidd, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's petition to reopen his claim of 
entitlement to service connection for residuals of a right knee 
injury and denied service connection for a right shoulder 
condition.  In December 2008, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
October 2009.

In June 2010, the Veteran presented sworn testimony during a 
video conference hearing in Cleveland, Ohio, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

At the June 2010 hearing, the Veteran withdrew his appeal for 
service connection for a right shoulder disability. Thus, this 
issue is no longer before the Board and will not be addressed 
further herein.

To establish jurisdiction over the issue of entitlement to 
service connection for a right knee disability, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2010).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been received 
sufficient to reopen the claim for service connection for a right 
knee disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the VA RO in Cleveland, Ohio.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  The RO denied the Veteran's petition to reopen his claim of 
entitlement to service connection for residuals of a right knee 
injury in December 2001 on the basis that new and material 
evidence had not been submitted to show that the Veteran's pre-
existing right knee injury had been aggravated by service; the 
Veteran was properly informed of the adverse decision and his 
appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's December 2001 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, and 
in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The RO's December 2001 decision denying the Veteran's 
petition to reopen his claim of entitlement to service connection 
for residuals of a right knee injury is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100, 
20.1104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a right knee 
disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a right knee 
disability, this application is being granted, as is discussed in 
detail below.  As such, the Board finds that any error related to 
the VCAA with regard to this application to reopen is moot.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material 
evidence has been received sufficient to reopen the Veteran's 
previously denied claim of entitlement to service connection for 
a right knee disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has been 
submitted with regard to this claim.

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have determined 
in that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The Veteran has previously sought service connection for a right 
knee disability.  He filed his original claim of entitlement to 
service connection for a right knee disability in December 1996.  
A February 1997 rating decision denied the claim, finding 
essentially that the Veteran's right knee disability pre-existed 
service and that there was no evidence showing that this pre-
existing disability was aggravated by service.  The Veteran did 
not appeal this decision.  In July 2001, the Veteran submitted a 
petition to reopen his claim of entitlement to service connection 
for a right knee disability.  A December 2001 rating decision 
declined to reopen the Veteran's claim, as he had not submitted 
any new and material evidence.  The RO concluded there was no new 
and material evidence that his pre-existing right knee disability 
was aggravated by military service.  The Veteran did not appeal 
this decision.  At the time of this denial, statements from the 
Veteran, service treatment records, private treatment records, 
and a February 1997 VA examination report were considered.  The 
December 2001 RO decision is the last final denial of this claim.

The new evidence submitted since the December 2001 denial 
consists of additional statements and June 2010 hearing testimony 
from the Veteran, VA and private treatment records, statements 
from the Veteran's friends and mother, and an undated and 
unsigned note titled "statement from dr."

Significantly, the Veteran submitted an undated and unsigned note 
indicating that the Veteran's right knee disability did not pre-
exist service and was either caused or aggravated by service.  
The Veteran claims that this note was written by an Air Force 
physician in 1977.  See Board hearing transcript, June 2010.  
Additionally, the Veteran has submitted a statement from his 
mother, a registered nurse, indicating that his knee injury did 
not pre-exist service, but began in service.  As noted above, the 
credibility of these statements must be presumed at this 
juncture.  See Justus, supra.  These statements were not a part 
of the record at the time of the December 2001 rating decision.  
As such, this evidence qualifies as new.  Further, the evidence, 
purportedly from medical professionals, indicating that the 
Veteran's right knee was aggravated or injured in service relates 
to an unestablished fact necessary to substantiate the claim.  
Thus, the Board concludes that the undated and unsigned physician 
statement and the Veteran's mother's statement satisfy the low 
threshold requirement for new and material evidence.  As such, 
the claim is reopened.


ORDER

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for a 
right knee disability, to this extent only, the appeal is 
granted.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for a right knee disability.

The Board finds the only VA examination of record, dated in 
February 1997, is not adequate to decide the reopened claim.  The 
February 1997 examiner examined the Veteran's right knee, but did 
not provide an opinion as to whether his right knee disability 
pre-existed service and/or whether it was caused or aggravated by 
service.  As such, the February 1997 VA examiner's opinion is not 
adequate to render a decision on entitlement to service 
connection for a right knee disability.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  In light of the deficiencies in 
the February 1997 VA examination report, the Veteran's claim of 
entitlement to service connection for a right knee disability 
must be remanded for a new VA examination and nexus opinion.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
any outstanding VA treatment records prepared 
since June 2008.

2.  After completion of the above, schedule 
the Veteran for a VA examination with an 
appropriate examiner to determine the nature 
and etiology of his right knee disability.  
The examiner must review pertinent documents 
in the Veteran's claims file in conjunction 
with the examination.  This must be noted in 
the examination report.  

The examiner must state whether it is at 
least as likely as not (likelihood of at 
least 50 percent) that the Veteran had a 
right knee disability that pre-existed his 
military service.  If the examiner determines 
that it is at least as likely as not that the 
Veteran had a pre-existing disability, s/he 
must state whether it is at least as likely 
as not that such a disability was aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service.

If the examiner determines that it is less 
likely than not or unlikely (a less than 50 
percent likelihood) that the Veteran had a 
pre-existing right knee disability, s/he must 
state whether the Veteran has a current right 
knee disability and, if so, whether it is at 
least as likely as not that such a disability 
was caused by a disease or injury in service.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claim of entitlement to service connection 
for a right knee disability should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his attorney.  
After they have had an adequate opportunity 
to respond, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


